DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher, US D579,664.
	Fisher discloses the claimed invention including an attachment brush part for an electrical toothbrush (see Figures, claim), a brush head including a circular bristle carrier (best shown in Figures 1-2), on which a bristle field consisting of a plurality of circular bristle bundles is arranged (best shown in Figure 2), the plurality of circular bristle bundles each being formed of a plurality of care bristles (see Figures), wherein the bristle field is divided into three groups of circular bristle bundles consisting of an upper first group of bristle bundles (see marked up Figure 2), a lower second group of bristle bundles (see marked up Figure 2), and a middle third group of bristle bundles that is in between the upper first group and the lower second group along a longitudinal axis of the attachment brush part in a neutral position of the circular bristle carrier (see marked up Figure 2; the longitudinal axis being the axis of the attachment brush part), the upper first group of bristle bundles forms an arc section consisting of several arched rows of bristle bundles that are arranged concentrically to each other and to a circumference line of the circular bristle carrier (see marked up Figure 2), the lower second group of bristle bundles forms an arc section consisting of several arched rows of bristle bundles that are arranged concentrically to each other and to the circumference line of the circular bristle carrier (see marked up Figure 2), and the middle third group of bristle bundles consists of several straight-lined, parallel rows of bristle bundles which are arranged perpendicular to the longitudinal axis of the attachment brush part (see marked up Figure 2). Regarding claim 2, the bristle field is profiled and the middle third group of bristle bundles has a lower height compared to the upper first group and the lower second group of bristle bundles (best shown in Figure 1). Regarding claim 4, the middle third group forms a rectangular arrangement of the bristle bundles (see Figure 2). 
[AltContent: textbox (longitudinal axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (lower second group)][AltContent: textbox (upper first group)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (middle third group)][AltContent: rect]
    PNG
    media_image1.png
    304
    358
    media_image1.png
    Greyscale

Marked up version of Fig. 2
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, US D579,664 in view of Chenvainu et al., US 8,621,698.
	Fisher discloses all elements previously discussed above and further displays that there is a bristle length difference between the upper first group and the lower second group of bristle bundles and that these bundles are longer than the middle third group of bundles (best shown in Figure 1). Fisher does not state any particular height or that the height difference is specifically 1 mm or more.
	Chenvainu et al. teach a brush head (12) with a bristle carrier (16) on which a bristle field with a plurality of bristle bundles each with a plurality of bristles is arranged (18A-18D; see Figures), wherein the bristle bundles are divided into three groups and in a neutral position of the bristle carrier there is an upper first and lower second group of bristle bundles each forming an arc section (the first and second groups of bundles are the two groups at each side of 16 with bundles labeled 18A) and a middle third group of bristle bundles that form at least one straight-lined row (the middle third group consists of two bundles 18C that form a straight line in between, Figure 1), the upper first and lower second group of bristle bundles have a height difference of 1 mm or more with respect to the middle third group of bristle bundles for effective brushing (Column 4 Lines 3-9).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height difference between the upper first group and lower second group of bristle bundles with respect to the middle third group of bristle bundles of Fisher to be a difference of 1 mm or more, as taught by Chenvainu et al., as a difference that is effective in brushing teeth with bristle bundles of varying height.
4.	Claims 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer, US 7,788,756 in view of Geiberger, US D623,415.
	Kraemer discloses the claimed invention including an attachment brush part comprising a brush head (14, Figure 1) including a circular bristle carrier (20, see Figures) on which a bristle field with a plurality of bristle bundles is arranged (17, see Figures), the plurality of bristle bundles each including a plurality of care bristles (see Figures, Column 9 Lines 3-5), wherein the bristle field comprises an outer lying ring of round bristle bundles which are inclined in a direction parallel to a circumferential direction of the circular bristle carrier (different embodiments show different bristle bundles with inclinations, see 24 in Figures 15C, 16C, 20B). Regarding claim 13, the bristle field comprises an inner-lying second ring of bristle bundles which are inclined in a direction parallel to the circumferential direction of the circular bristle carrier (Figures 15C, 16C, 20B). Regarding claim 14, the direction along which the bristle bundles of the outer lying ring are inclined is a clockwise circumferential direction and the direction along which the bristle bundles of the inner-lying second ring are inclined is an anti-clockwise direction (as either clockwise or anti-clockwise can be used for either ring when the direction is opposite, see Column 4 Lines 53-62; Figures 15C, 16C, 20B). Regarding claim 15, the bristle field has a center region that comprises at least one bristle bundle arranged parallel to a carrier rotation axis (25, Figures 15A-15C, 16A-16C, 20A-20B). Kramer fails to disclose that a step is formed in the free bristle end of at least one bristle bundle.
	Geiberger teaches a bristle carrier (elongated carrier, see Figures) having a plurality of round bristle bundles in a peripheral ring (see Figures), the bristle bundles have a single step formed in a free bristle end of the round bristle bundles of the outer lying peripheral ring (step is the difference in height between ends of the peripheral tufts, best shown in Figures 1-2 and 4-5), the steps in the round bristle bundles being oriented in a peripheral direction so as to face towards an adjacent bundle in the outer lying ring (most clearly shown in Figures 2 and 4-5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the free end of a bristle bundle of Kraemer to include a step formed therein, as taught by Geiberger, so that the step portion is advantageously angled to achieve a desired brushing effect.
Response to Arguments
5.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	As discussed above with respect to claim 10, newly cited Geiberger teaches round bristle bundles of an outer lying peripheral ring that are inclined parallel to a peripheral direction, these round bristle bundles have a single step formed in a free bristle end with the steps being oriented in a peripheral direction facing an adjacent bundle in the outer lying ring. The Examiner notes that the steps of the Applicant’s (shown in Figures 15a-15c) are shown having a planar shape or semi-circular shape, the faces of the plane or semi-circle are oriented in the peripheral direction facing an adjacent bundle (US D623,415).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg